DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 was filed on the mailing date of the application on 03/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's Attorney Interview revealed that dependent claim 16 & 17 was not examined. Examiner agreed and stated that a new Non Final Rejection will be issued with claims 16 and 17 being properly examined. Examiner apologizes to Applicant for the oversight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,969,916 B2 in view of Bulea et al., US Publication 2013/0181942 A1. Please see rejection below.

Current Application 17/192,400
US Patent 10,969,916 B2
1. A capacitive sensor array, comprising: a first transmitter electrode coupled to a first transmitter channel and disposed in a first row and a first column of the capacitive sensor array; a plurality of first receiver electrodes disposed, adjacent the first transmitter electrode, in the first row and a second column of the capacitive sensor array, wherein each of the first receiver electrodes is coupled to a respective one of a plurality of first receiver channels; a second transmitter electrode coupled to the first transmitter channel and disposed in the first row and a third column of the capacitive sensor array; and 
a plurality of second receiver channels.

Claim 3.

receiver channels; a second transmitter electrode coupled to a second transmitter channel and disposed in the first row and a third column of the capacitive sensor array;  
the first receiver channels;  

a third transmitter electrode coupled to the first transmitter channel (212 - trace or channel)   and disposed in the first row and a fifth column of the capacitive sensor array;  and a 
plurality of third receiver electrodes disposed, adjacent the third transmitter 
electrode, in the first row and a sixth column of the capacitive sensor array, 
wherein each of the third receiver electrodes is coupled to a respective one of a plurality of second receiver channels.
the second transmitter electrode is disposed in the first row and a third column of the array; sense a capacitive coupling between the first transmitter electrode and a plurality of first receiver electrodes adjacent the first transmitter electrode responsive to activating the first transmitter channel (212 - trace or channel)  , wherein the first receiver electrodes are disposed in the first row and a second column of the array; and 



Claim 12 maps to














1. sense a capacitive coupling between the second transmitter electrode and a plurality of second receiver electrodes (211 - row 1 column 4) adjacent the second transmitter electrode responsive to activating the second transmitter channel, wherein the second receiver electrodes (211 - row 1 column 4) are disposed in the first row and a fourth column of the array.

of sensor electrodes;  and a processing system configured to: activate a first 
the third transmitter electrode is disposed in the first row and a fifth column of the array;  sense a capacitive coupling between the first transmitter electrode and a plurality of first receiver electrodes adjacent the first transmitter electrode when the first transmitter channel (212 - trace or channel)   is activated, wherein the first receiver electrodes are disposed in the first row and a second column of the 
array; 

sense a capacitive coupling between the third transmitter 
electrode and a plurality of third receiver electrodes adjacent the third transmitter electrode when the first transmitter channel (212 - trace or channel)   is activated, wherein the third receiver electrodes are disposed in the first row and a sixth column of the array;  activate a second transmitter channel coupled to a second transmitter electrode, wherein the second transmitter electrode is disposed in  the first row and a third column of the array;  and 

sense a capacitive coupling between 
the second transmitter electrode and a plurality of second receiver electrodes (211 - row 1 column 4) adjacent the second transmitter electrode when the second transmitter channel is activated, wherein the second receiver electrodes (211 - row 1 column 4) are disposed in the first row and a fourth column of the array. 


activating a first transmitter channel (212 - trace or channel)   coupled to a first transmitter electrode and a second transmitter electrode, wherein the first transmitter electrode is disposed in a first row and a first column of a capacitive sensor array and 





sensing a capacitive coupling between the first transmitter electrode and a plurality of first receiver electrodes adjacent the first transmitter electrode responsive to activating the first transmitter channel (212 - trace or channel)  , wherein the first receiver electrodes are disposed in the first row 
and 












the second transmitter electrode is disposed in the first row and a third column of the capacitive sensor array; 

sensing a capacitive coupling between the second transmitter electrode and a plurality of second receiver electrodes 

responsive to activating the second transmitter channel, wherein the second receiver electrodes (211 - row 1 column 4) are disposed in the first row and a fourth column of the array.

of sensor electrodes;  and a processing system configured to: 
activate a first transmitter channel (212 - trace or channel)   coupled to a first transmitter electrode and a third transmitter electrode, wherein the first transmitter electrode is disposed in a first row and a first column of the array and 


the third transmitter electrode is disposed in the first row and a fifth column of the array;  

sense a capacitive coupling between the first transmitter electrode and a plurality of first receiver electrodes adjacent the first transmitter electrode when the first transmitter channel (212 - trace or channel)   is activated, wherein the first receiver electrodes are disposed in the first row and a second column of the 



sense a capacitive coupling between the third transmitter electrode and a plurality of third receiver electrodes adjacent the third transmitter electrode when the first transmitter channel (212 - trace or channel)   is activated, wherein the third receiver electrodes are disposed in the first row and a sixth column of the array;  activate a second transmitter channel coupled to a second transmitter electrode,

wherein the second transmitter electrode is disposed in  the first row and a third column of the array;  and 

sense a capacitive coupling between 
the second transmitter electrode and a plurality of second receiver electrodes 

when the second transmitter channel is activated, wherein the second receiver electrodes (211 - row 1 column 4) are disposed in the first row and a fourth column of the array. 
Claims 2 – 9, 11-17 and 19 – 20 are mapped to the dependent claims of the US Patent which are also co-dependent upon mapped independent claims
Claims 2 – 8, 10 – 14 and 16 – 17



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulea et al., US Publication 2013/0181942 A1.

    PNG
    media_image1.png
    786
    538
    media_image1.png
    Greyscale


With regards to Claim 1, Bulea discloses: A capacitive sensor array, an apparatus and method (Title, Abstract and FIG 2A – 3C), comprising: 
an array of sensor electrodes (FIG 2A, 200); and
a processing system (FIG 1, 110),
a first transmitter electrode (FIG 2A, 202 – row 1 column 1) coupled to a first transmitter channel (212 - trace or channel) and disposed in a first row (121 – 1 row) and a first column (210 – 1 col) of the capacitive sensor array (FIG 2A, 295); 
a plurality of first receiver electrodes (211 – row 1 column 2) disposed, adjacent the first transmitter electrode (202 – row 1 column 1), in the first row (121 – 1 row) and a second column (210 – 2 col) of the capacitive sensor array (295), wherein each of the first receiver electrodes (211) is coupled to a respective one of a plurality of first receiver channels (213 – trace or channel); 
a second transmitter electrode (202 – row 1 column 3) coupled to the first transmitter channel (202 – row 1 column 1) and disposed in the first row (1 row) and a third column (3 col) of the capacitive sensor array (295); and 
a plurality of second receiver electrodes (211 – row 1 column 4) disposed, adjacent the second transmitter electrode (202), in the first row (1 row) and a fourth column (4 col) of the capacitive sensor array (295), wherein each of the second receiver electrodes (211 - row 1 column 4) is coupled to a respective one of a plurality of second receiver channels (213 trace or channel; also please see FIG 3A – 3C, which shows and teaches about various different configurations of the TX to RX meaning 3 TX to 4 RX and so forth; Paragraph [0077 – 0078]).  

With regards to Claim 2, Bulea discloses: the plurality of first receiver channels (213 trace or channel) are configured to: sense a capacitive coupling between the first transmitter electrode (FIG 2A, 202 – row 1 column 1) and the plurality of first receiver electrodes (211 – row 1 column 2) when the first transmitter channel (212 - trace or channel)   (212 – trace or channel) is activated (Paragraph [0078] - four transmitter electrodes 312 and three receiving electrode elements 311A-311C that are all used to detect the positional information of an input object disposed over the array 310 of sensing elements illustrated in FIG. 3C); and 
sense a capacitive coupling between the second transmitter electrode (202 – row 1 column 3) and the plurality of second receiver electrodes (211 - row 1 column 4) (211 – row 1 column 4) when the first transmitter channel is activated (Paragraph [0078] - four transmitter electrodes 312 and three receiving electrode elements 311A - 311C that are all used to detect the positional information of an input object disposed over the array 310 of sensing elements illustrated in FIG. 3C).  

With regards to Claim 3, Bulea discloses: a third transmitter electrode (202 – row 1 column 5) coupled to the second transmitter channel (212 - trace or channel) and disposed in the first row (1 row) and a fifth column (5 col) of the capacitive sensor array (FIG 2A and Paragraphs [0077 – 0078]; see also FIGS 3A – 3C); and 
a plurality of third receiver electrodes (211 – row 1 column 6) disposed, adjacent the third transmitter electrode (202 – row 1 column 5), in the first row (1 row) and a sixth column (6 col) of the capacitive sensor array (295), wherein each of the third receiver electrodes (211 – row 1 column 6) is coupled to a respective one of the first receiver 

With regards to Claim 4, Bulea discloses: wherein the third transmitter electrode (202 – row 1 column 5) is adjacent to the plurality of second receiver electrodes (211 – row 1 column 4; also see FIG 2A, which clearly shows this feature).  

With regards to Claim 5, Bulea discloses: a fourth transmitter electrode (FIG 2A, in a larger sensor, 202 – row 1 column 7; see also Paragraph [0047] – which teaches the sensing region 120 vary in shape and sizes) coupled to the second transmitter channel (212 – trace or channel) and disposed in the first row (1 row) and a seventh column (7 col) of the capacitive sensor array (295); and 
a plurality of fourth receiver electrodes (FIG 2A, in a larger sensor, 211 – row 1 column 8; see also Paragraph [0047] – which teaches the sensing region 120 vary in shape and sizes) disposed, adjacent the fourth transmitter electrode (FIG 2A, in a larger sensor, 202 – row 1 column 7), in the first row (1 row) and an eight column (8 col) of the capacitive sensor array (295), wherein each of the fourth receiver electrodes (FIG 2A, in a larger sensor, 211 – row 1 column 8) is coupled to a respective one of a plurality of third receiver channels (213 trace or channel; also please see FIG 3A – 3C, which shows and teaches about various different configurations of the TX to RX meaning 3 TX to 4 RX and so forth; Paragraph [0077 – 0078]).  

With regards to Claim 6, Bulea discloses: wherein the plurality of third receiver electrodes (211 – row 1 column 6) are also adjacent to one of the second or fourth transmitter electrodes (FIG 2A, in a larger sensor, 202 – row 1 column 7), and wherein none of the receiver electrodes (211 – row 1 column 6) coupled to the third receiver channels (213 trace or channel) are adjacent to any transmitter electrodes (FIG 2A, 202 – row 1 column 1) coupled to the first transmitter channel (212 - trace or channel)   (212 – trace or channel).  

With regards to Claim 7, Bulea discloses: a third transmitter electrode (202 – row 2 column 1) coupled to a third transmitter channel (212) and disposed in a second row (2 row) and the first column (1 col) of the capacitive sensor array (295); 
a plurality of third receiver electrodes (211 – row 2 column 2) disposed, adjacent the third transmitter electrode (202 – row 2 column 1), in the second row (2 row) and the second column (2 col) of the capacitive sensor array (295), wherein each of the third receiver electrodes (211 – row 2 column 2) is coupled to a respective one of the first receiver channels (213); 
a fourth transmitter electrode (202 – row 2 column 3) coupled to a third transmitter channel (212) and disposed in the second row (2 row) and the third column (3 col) of the capacitive sensor array (295); and 
a plurality of fourth receiver electrodes (211 – row 2 column 4) disposed, adjacent the fourth transmitter electrode (202 – row 2 column 3), in the second row (2 row) and the fourth column (4 col) of the capacitive sensor array (295), wherein each of the fourth receiver electrodes (211 – row 2 column 4) is coupled to a respective one of 

With regards to Claim 8, Bulea discloses: wherein a number of receiver channels (213) coupled to the capacitive sensor array (295) is based, at least in part, on a number (m) of transmitter electrodes (202) coupled to each transmitter channel (212) and a number (n) of receiver electrodes (211) disposed between each pair of transmitter electrodes (FIGS 2A – 3C, shows this feature) in the capacitive sensor array (see FIG 3A – 3C, which shows and teaches about various different configurations of the TX to RX meaning 3 TX to 4 RX and so forth; Paragraph [0077 – 0078]).    

With regards to Claim 9, Bulea discloses: wherein the number of receiver channels is equal to n+n*m (FIG 2A – 3C and Paragraph [0077 – 0079]).  

With regards to Claim 10, Bulea discloses: An input device (Title and Abstract), comprising: 
an array of sensor electrodes (FIG 2A, 200); and
a processing system (FIG 1, 110) to: activate a first transmitter channel  (FIG 2A, 202 – row 1 column 1) coupled to a first transmitter electrodes  (FIG 2A, 202 – row 1 column 1) and a second transmitter electrodes (FIG 2A, 202 – row 1 column 3), wherein the first transmitter electrodes (FIG 2A, 202 – row 1 column 1) is disposed in a first row (row 1) and a first column (col 1) of the array and the second transmitter electrodes (FIG 
sense a capacitive coupling between the first transmitter electrodes (FIG 2A, 202 – row 1 column 1) and a plurality of first receiver electrodes (211 – row 1 column 2) adjacent the first transmitter electrodes (FIG 2A, 202 – row 1 column 1) responsive to activating the first transmitter channel (212 - trace or channel), wherein the first receiver electrodes (211 – row 1 column 2) are disposed in the first row (row 1) and a second column (col 2) of the array (see FIG 2A); and 
sense a capacitive coupling between the second transmitter electrodes (FIG 2A, 202 – row 1 column 3) and a plurality of second receiver electrodes (211 – row 1 column 3) adjacent the second transmitter electrodes (FIG 2A, 202 – row 1 column 3) responsive to activating the second transmitter channel (202), wherein the second receiver electrodes (211 – row 1 column 3) are disposed in the first row (row 1) and a fourth column (col 4) of the array (see FIG 2A).

With regards to Claim 11, Bulea discloses: activate a second transmitter channel (202) coupled to a third transmitter electrode (202 – row 1 column 5) disposed in the first row (row 1) and a fifth column (col 5) of the array (FIG 2A).  

With regards to Claim 12, Bulea discloses: sense a capacitive coupling between the third transmitter electrode (202 – row 1 column 5) and a plurality of third receiver electrodes (211 – row 1 column 6) adjacent the third transmitter electrode (211 – row 1 column 6) responsive to activating the second transmitter channel (212 – trace 

With regards to Claim 13, Bulea discloses: sense a capacitive coupling between the third transmitter electrode (202 – row 1 column 5) and the plurality of first receiver electrodes (211 – row 1 column 2) responsive to activating the second transmitter channel (212 – trace or channel).  

With regards to Claim 14, Bulea discloses: a fourth transmitter electrode (FIG 2A, in a larger sensor, 202 – row 1 column 7; see also Paragraph [0047] – which teaches the sensing region 120 vary in shape and sizes) coupled to the second transmitter channel (212) and disposed in the first row (row 1) and a seventh column (col 7) of the array (see FIG 2A).  

With regards to Claim 15, Bulea discloses: sense a capacitive coupling between the fourth transmitter electrode (FIG 2A, in a larger sensor, 202 – row 1 column 7; see also Paragraph [0047] – which teaches the sensing region 120 vary in shape and sizes) and a plurality of fourth receiver electrodes (FIG 2A, in a larger sensor, 211 – row 1 column 8; see also Paragraph [0047] – which teaches the sensing region 120 vary in shape and sizes) adjacent the fourth transmitter electrode responsive to activating the second transmitter channel (212), wherein the fourth receiver electrodes (FIG 2A, in a larger sensor, 211 – row 1 column 8; see also Paragraph 

With regards to Claim 16, Bulea discloses: wherein, when the second transmitter channel (212 – trace or channel) is activated using transmitter electrode from row 1 column 3; Paragraph [0078]), no capacitive couplings are detected from the receiver electrodes adjacent to any of the transmitter electrodes (transmitter electrodes that are not in row 1 column 3) coupled to the first transmitter channel (212 - trace or channel from all the other rows with the exception of row 1 column 3).

With regards to Claim 17, Bulea discloses: activate a third transmitter channel (212 - traces) coupled to a third transmitter electrode (202 in row 2 column 1) and a fourth transmitter electrode (202 in row 2 column 3), wherein the third transmitter 53Synaptics Ref. No. 180213US04electrode (202 in row 2 column 1) is disposed in a second row and the first column of the array (FIG 2A, shows this feature) and the fourth transmitter electrode (202 in row 2 column 3) is disposed in the second row and the third column of the array (FIG 2A, shows this feature); 
sense a capacitive coupling between the third transmitter electrode (202 in row 2 column 1) and a plurality of third receiver electrodes (211 in row 2 column 2) adjacent the third transmitter electrode (202 in row 2 column 1) responsive to activating the third transmitter channel (212 – traces connected to the electrodes), wherein the third receiver electrodes (211 in row 2 column 2) are disposed in the second row and the second column of the array (FIG 2A, shows this feature); and 


With regards to Claim 18, Bulea discloses: A method of capacitive sensing (Title and Abstract), comprising: activating a first transmitter channel (212 - trace or channel) coupled to a first transmitter electrode (FIG 2A, 202 – row 1 column 1) and a second transmitter electrode (202 – row 1 column 3), wherein the first transmitter electrode (212 - trace or channel) is disposed in a first row (row 1) and a first column (col 1) of a capacitive sensor array (FIG 2A) and the second transmitter electrode (202 – row 1 column 3) is disposed in the first row (row 1) and a third column (col 3) of the capacitive sensor array (FIG 2A); 
sensing a capacitive coupling between the first transmitter electrode (212 - trace or channel) and a plurality of first receiver electrodes (211 – row 1 column 2) adjacent the first transmitter electrode (212 - trace or channel) responsive to activating the first transmitter channel (212 - trace or channel), wherein the first receiver electrodes (211 – row 1 column 2) are disposed in the first row (row 1) and a second column (col 2) of the capacitive sensor array (FIG 2A); and 
sensing a capacitive coupling between the second transmitter electrode (202 – row 1 column 3) and a plurality of second receiver electrodes (211 – row 1 column 4) 

With regards to Claim 19, Bulea discloses: further comprising: activating a second transmitter channel (212 - trace or channel) coupled to a third transmitter electrode (202 – row 1 column 5) and a fourth transmitter electrode (202 – row 2 column 3), wherein the third transmitter54Synaptics Ref. No. 180213US04 electrode (202 – row 1 column 5) is disposed in the first row (row 1) and a fifth column (col 5) of the capacitive sensor array and the fourth transmitter electrode (FIG 2A, in a larger sensor, 202 – row 1 column 7; see also Paragraph [0047] – which teaches the sensing region 120 vary in shape and sizes) coupled to the second transmitter channel (212 – trace or channel) is disposed in the first row (row 1) and a seventh column (col 7) of the capacitive sensor array (FIG 2A); 
sensing a capacitive coupling between the third transmitter electrode (202 – row 1 column 5) and a plurality of third receiver electrodes (211 – row 1 column 6) adjacent the third transmitter electrode (202 – row 1 column 5) responsive to activating the second transmitter channel (212), wherein the third receiver electrodes (211 – row 1 column 6) are disposed in the first row (row 1) and a sixth column (col 6) of the capacitive sensor array (FIG 2A); 
sensing a capacitive coupling between the fourth transmitter electrode (202 – row 2 column 3) and a plurality of fourth receiver electrodes (FIG 2A, in a larger sensor, 211 – row 1 column 8; see also Paragraph [0047] – which teaches the sensing region 120 

With regards to Claim 20, Bulea discloses: activating a third transmitter channel coupled to a third transmitter electrode (202 – row 1 column 5) and a fourth transmitter electrode (202 – row 2 column 3), wherein the third transmitter electrode (202 – row 1 column 1) is disposed in a second row (row 1) and the first column (col 1) of the capacitive sensor array and the fourth transmitter electrode (202 – row 2 column 3) is disposed in the second row (row 2) and the third column (col 3) of the capacitive sensor array (FIG 2A); 
sensing a capacitive coupling between the third transmitter electrode (202 – row 1 column 5) and a plurality of third receiver electrodes (211 – row 2 column 2) adjacent the third transmitter electrode (202 – row 1 column 5) responsive to activating the third transmitter channel (212), wherein the third receiver electrodes (211 – row 2 column 2) are disposed in the second row (row 2) and the second column (col 2) of the capacitive sensor array (FIG 2A); and 
sensing a capacitive coupling between the fourth transmitter electrode (202 – row 2 column 3) and a plurality of fourth receiver electrodes (211 – row 2 column 4) adjacent the fourth transmitter electrode (202 – row 2 column 3) responsive to activating the third 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625